Dismissed and Memorandum Opinion filed February 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01164-CV
____________
 
JOSEPH C. KALATHOOR, Appellant
 
V.
 
MEHBOOB MOHAMMED, ET AL, Appellee
 

 
On Appeal from County Civil Court at
Law No. 2 
Harris County, Texas
Trial Court Cause No. 941763
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed August 11,
2010.  Appellant filed a timely motion for new trial. The notice of appeal was
due November 9, 2010. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on November 22, 2010, a date within 15 days of the
due date for the notice of appeal. A motion for extension of time is Anecessarily implied@ when the perfecting instrument is
filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is
still obligated to present a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).  
On January 7, 2011, appellant was ordered to file a proper
motion to extend time to file the notice of appeal within ten days.  See Tex.
R. App. P. 26.3;10.5(b).  Appellant was notified that if he did not comply with
the order, the appeal would be dismissed.  See Tex. R. App. P. 42.3.  No
response has been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.